Title: From Thomas Jefferson to Albert Gallatin, 23 November 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            Nov. 23. 06.
                        
                        The words ‘ere long’ & ‘systems of fortifications’ were omitted by oversight in correcting the copy I sent
                            you yesterday. I had made both those amendments in the original. but I have struck out the passage about fortifications
                            altogether, on the principle that where there is a difference of opinion it is better to say too little than too much.
                            affectionate salutations.
                    